Citation Nr: 0210689	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  96-42 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 1996 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which denied the veteran's 
request to reopen his claim of entitlement to service 
connection for a low back disorder.  This case was previously 
before the Board in February 2000.  At that time, the Board 
found that new and material evidence had been received, and 
the issue of entitlement to service connection for a low back 
disorder was reopened and remanded to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.


FINDING OF FACT

A chronic low back disorder was not present during the 
veteran's military service and is not otherwise shown to be 
related to the veteran's military service or to any incident 
during service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1111, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The 
Board finds that the RO decisions provided to the veteran in 
this case have notified the veteran of all regulations 
pertinent to service connection claims, informed him of the 
reasons for which it had denied his claim, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  The veteran was also notified in the 
January 2002 supplemental statement of the case of the 
evidence he could submit and the evidence that the VA would 
obtain.  Further, the Board notes that the claims file 
contains relevant private and VA medical records, including 
an April 2000 VA examination that addressed the veteran's 
contentions in this case.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of his claim.  The VCAA 
was specifically noted in the January 2002 supplemental 
statement of the case.  As such, the Board thus finds that VA 
has done everything reasonably possible to assist the veteran 
and that no further action is necessary.  See 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service incurrence for certain chronic diseases, such as 
arthritis, will be presumed if it becomes manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board here notes that some of the evidence of record 
indicates that the veteran's low back disability preexisted 
service.  A back disorder, however, was not noted on 
entrance, and the veteran will be afforded the presumption of 
soundness in this case.  38 U.S.C.A. § 1111.

Turning to the service medical records, the Board notes that 
the veteran's November 1967 enlistment examination report 
indicated that the veteran had worn a back brace prior to 
service.  A March 1969 orthopedic consultation report notes 
the veteran's back pain and his history of being in an auto 
accident.  A May 1969 orthopedic consultation report states 
that the veteran's lumbar back was examined but that there 
was no injury or disease evident that would account for the 
symptoms described by the veteran.  A December 1969 
orthopedic consultation record shows that the veteran 
suffered from some spasm of muscle on the right, increased 
lordosis, and decreased range of motion; the diagnosis was 
back strain.  A January 1970 orthopedic consultation record 
states that there was some limitation of motion of flexion of 
the lumbar spine with pronounced muscle spasm; the impression 
was low back syndrome.  The examination upon separation from 
service noted no injury, disease, or defect of the low back.

Private medical records document lumbar back pain, 
lumbosacral strain, low back syndrome, and radiation of pain 
down his right leg, between June 1972 and April 1974.  A 
January 1983 note from a private physician, R.J., M.D., 
states that the veteran was treated for lumbosacral strain 
and released to work as of November 17, 1981.  A January 1983 
letter from a private physician, G.W.M., M.D., states that 
the veteran "was under my care from June 12, 1974 through 
August 9, 1977 for muscular ligamentous strain of the lower 
back."  A March 1983 VA neurological examination report found 
there to be mild to moderate lower back strain.  A March 1983 
VA general medical examination reported that objectively 
observed limitation of motion of the lumbar spine and 
diagnosed the veteran with chronic lumbosacral strain and 
mild degenerative arthritis at L5.  A March 1983 VA radiology 
report of the lumbar spine found mild degenerative changes of 
the lumbar spine.  VA treatment records show the veteran 
complained of back pain in May 1995, and a May 1995 VA 
radiology report found a narrowing of the interspaces at L4-
L5 and L3-L4, as well as osteoarthritic osteophytes in the 
lumbar vertebral bodies.  A July 1995 private radiology 
report revealed degenerative disc disease at the lower three 
interspace levels resulting in moderate canal stenosis at L3-
L4 and L4-L5 interspaces, and a July 1995 VA radiology report 
noted a broad based disc bulge at L4-5 with minimal 
effacement and ligamentous hypertrophy also.  VA treatment 
records for the period June 1996 to January 1997 show the 
veteran was seen for complaints of low back pain and observed 
muscle spasm, and was treated with trigger blocks.  VA 
treatment records show that the veteran continued to be seen 
for low back pain through 1997 and into 1998.

A March 2000 VA spine examination revealed an impression of 
lumbar spine compression of the T12 with advanced 
degenerative disease.

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim.  The Board finds that 
the preponderance of the evidence is against a finding that 
the veteran's current low back disorder is related to his 
military service.  While it is clear that the veteran suffers 
from a current low back disorder, no physician or competent 
medical health professional has linked the veteran's current 
low back disability to his military service.  Further, the 
Board also notes that as arthritis was not shown until the 
1980s, a claim of entitlement to service connection for a low 
back disorder under the presumptive provisions of 38 U.S.C.A. 
§§ 1101, 1112 and 1137 is not for application in this case.  
While the Board does not doubt the sincerity of the veteran's 
belief regarding a link between his low back disorder and his 
military service, the veteran is not competent to offer 
evidence which requires medical knowledge, such as a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Not only has no physician linked the veteran's current low 
back disability to his military service, but a VA physician 
has specifically indicated that the veteran's current low 
back disorder is not related to his military service.  
Following an examination of the veteran, an April 2000 VA 
examiner commented, in pertinent part, as follows:

It is my medical opinion that it is 
unlikely that this veteran's degenerative 
disc disease is related to his service.  
The patient's service medical record show 
the entrance and exit physical exams were 
normal.  He was seen for low back pain on 
two occasions, one was when there was no 
diagnosis and he was fit for full duty 
and the other had low back syndrome.  The 
patient's original rating from December, 
1970 had no mention of the back.  The 
patient did have the injury prior to the 
service with the fracture of T12.  He had 
two work-related injuries after service, 
one in 1972 and one in 1974.  The 
patient's treatment records seem to begin 
with Dr. [M], June, 1974, other than the 
actual acute injuries of 1972 and 1974 
and that would follow after the two work-
related injuries in 1972 and 1974.  From 
there, he seemed to have frequent 
consistent care for his lower back, 
following with Dr. [J] and then multiple 
records in 1983 through the Veteran's 
Administration Medical Center.  The 
patient was not diagnosed with arthritis 
of the lumbosacral spine until 1993.  The 
cervical spine was diagnosed at the same 
time.  The veteran was discharged from 
service back in 1970, so that is in 
excess of 23 years.  I did see in the 
chart where the patient's story of 
hurting with the tug-of-war was written 
throughout the C-file and even in the 
rating of October, 1998, states the 
patient was treated in 1971 for an acute 
sprain after a tug-of-war, but there were 
no further complaints and the discharge 
physical was normal.  I did not see any 
notes in the C-file relating to his 
second injury that he reports in Vietnam 
in 1969 and I did not see any Medical 
Board discharge in 1970 for his back 
condition that he reported.  Again, it is 
my medical opinion after a thorough 
review of the service medical records, 
the C-file and the veteran's 
Administration chart, that it is unlikely 
in my medical opinion that this veteran's 
degenerative disc disease is related to 
service.

In short, the comprehensive opinion of a trained medical 
professional (April 2000 VA examiner) based on examination of 
the veteran and a review of the record has considerable 
probative value and outweighs the veteran's unsupported 
assertions that his current back disability is related to 
service.  Although the veteran is competent to testify as to 
any symptoms he experienced, as he is a lay person not shown 
to possess the medical training and expertise necessary to 
render a medical opinion, his contentions do not constitute 
medical evidence of a nexus between any current back disorder 
and any event from service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). See also Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).

The service personnel records demonstrate that the veteran 
was engaged in combat with the enemy while serving in 
Vietnam, and, in deciding this issue, the Board notes that 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to establish that injuries occurred in combat.  As 
noted, the veteran's separation examination report and other 
service medical records are associated with the claims file, 
and treatment for back complaints are documented.  As noted 
above, the examiner noted the veteran's assertions; however, 
even considering the provisions of 38 U.S.C.A. § 1154(b), the 
Board finds that the veteran's service connection claim must 
be denied as the requirement of a link shown by competent 
medical evidence between any current back disorder and any 
event from service is not presented.  Indeed, the competent 
medical evidence is against the veteran's claim for service 
connection. 

As the preponderance of the evidence is against the veteran's 
claim, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran.  Accordingly, the benefit-of-the-doubt rule is not 
applicable, and the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Service connection for a low back disorder is denied.




		
	STEVEN L. COHN	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

